MEMORANDUM ENDORSEMENT
                                                                                   5/18/2021
Turnipseed v. Simply Orange Juice Co., 20 cv 8677 (NSR)


Defendant appears to have mistakenly construed the Court’s order at ECF No. 11 as leave to file
a motion to dismiss the Amended Complaint. That order merely directed Defendant to respond to
the Amended Complaint—that is, to answer or request leave to file a motion to dismiss pursuant
to the Court’s Individual Rule 3.A.2. Accordingly, the motion at ECF No. 13 is dismissed
without prejudice for failure to comply with the Court’s Individual Rules.
The Court construes Defendant’s attempt to file a motion to dismiss the Amended Complaint as
a request for leave to do so, which the Court grants, waiving the pre-motion conference
requirement. Defendant may proceed with its motion to dismiss the Amended Complaint as
follows: Defendant shall serve (not file) its motion on or before June 2, 2021; Plaintiff shall
serve (not file) its opposition on or before July 2, 2021; Defendant shall serve its reply on or
before July 19, 2021.
All motion papers shall be filed on the reply date, July 19, 2021. The parties shall provide the
Court with two hard copies of all motion papers as they are served.
The Clerk of Court is directed to terminate the motion at ECF No. 13.



          Dated: May 18, 2021
                 White Plains, NY
         Case 7:20-cv-08677-NSR Document 13 Filed 05/17/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


SANDI TURNIPSEED, individually and on behalf of
all others similarly situated,

                                      Plaintiff,
                          v.                                     Case No. 7:20-cv-08677-NSR
SIMPLY ORANGE JUICE COMPANY,

                                      Defendant.




          NOTICE OF DEFENDANT SIMPLY ORANGE JUICE COMPANY’S
           MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 12(b)(6), and upon the

concurrently filed Memorandum of Law, Defendant Simply Orange Juice Company respectfully

moves this Court for an Order dismissing with prejudice the Plaintiff’s Amended Complaint

(D.E. 12) for failure to state a claim upon which relief can be granted, and for such other and

further relief as the Court deems just, necessary, and proper.

Dated: May 17, 2021


                                              Respectfully submitted,

                                              /s/ Steven A. Zalesin______________
                                              Steven A. Zalesin
                                              Emily H. Harris (application for admission pending)
                                              PATTERSON BELKNAP WEBB & TYLER LLP
                                              1133 Avenue of the Americas
                                              New York, New York 10036
                                              (212) 336-2000
                                              sazalesin@pbwt.com
                                              eharris@pbwt.com

                                              Attorneys for Defendant Simply Orange Juice
                                              Company
